UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7462


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:07-cr-00048-RBS-TEM-1)


Submitted:   March 31, 2011                 Decided:    April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr.,      Appellant Pro Se.       Howard   Jacob
Zlotnick, Assistant United       States Attorney,      Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas      Monique      Braddy,           Jr.,    appeals        the    district

court’s    order       construing       his     “Motion          for   Rescission        of    Plea

Contract” as an unauthorized successive 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and dismissing it on that basis.                                    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                     A

certificate         of     appealability            will         not    issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the      merits,   a    prisoner          satisfies       this     standard      by

demonstrating         that     reasonable           jurists       would      find      that     the

district       court’s     assessment         of     the    constitutional             claims    is

debatable      or     wrong.       Slack      v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion      states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We   have    independently            reviewed         the    record      and

conclude       that      Braddy    has     not       made        the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3